Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 1 of 30



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

   FEDERAL TRADE COMMISSION,
                                                           Case No.: 18-cv-62593-DPG
                  Plaintiff,

          vs.
                                                           SECOND AMENDED COMPLAINT
   SIMPLE HEALTH PLANS LLC, a Florida limited              FOR PERMANENT INJUNCTION
   liability company;                                      AND OTHER EQUITABLE RELIEF

   HEALTH BENEFITS ONE LLC, a Florida limited
   liability company, also d/b/a Health Benefits Center,
   Simple Health, Simple Health Plans, Simple
   Insurance, Simple Insurance Plans, Simple Auto,
   Simple Home, Simple Home Plans, Simple Care,
   Simple Life, and National Dental Savings;

   HEALTH CENTER MANAGEMENT LLC, a
   Florida limited liability company;

   INNOVATIVE CUSTOMER CARE LLC, a Florida
   limited liability company;

   SIMPLE INSURANCE LEADS LLC, a Florida
   limited liability company, also d/b/a Health
   Insurance Services;

   SENIOR BENEFITS ONE LLC, a Florida limited
   liability company;

   STEVEN J. DORFMAN, individually and as an
   officer, member, or manager of SIMPLE HEALTH
   PLANS LLC, HEALTH BENEFITS ONE LLC,
   HEALTH CENTER MANAGEMENT LLC,
   INNOVATIVE CUSTOMER CARE LLC, SIMPLE
   INSURANCE LEADS LLC, and SENIOR
   BENEFITS ONE LLC; and

   CANDIDA L. GIROUARD, individually and as an
   officer or manager of SIMPLE HEALTH PLANS
   LLC, HEALTH BENEFITS ONE LLC, HEALTH
   CENTER MANAGEMENT LLC, INNOVATIVE
   CUSTOMER CARE LLC, SIMPLE INSURANCE
   LEADS LLC, and SENIOR BENEFITS ONE LLC;
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 2 of 30




                  Defendants.


          Plaintiff, the Federal Trade Commission (“FTC”), for its Complaint alleges:

          1.      The FTC brings this action under Sections 13(b) and 19 of the Federal Trade

   Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57b, and the Telemarketing and

   Consumer Fraud and Abuse Act (“Telemarketing Act”), 15 U.S.C. §§ 6101-6108, to obtain

   temporary, preliminary, and permanent injunctive relief, rescission or reformation of contracts,

   restitution, the refund of monies paid, disgorgement of ill-gotten monies, and other equitable

   relief for Defendants’ acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C.

   § 45(a), and in violation of the FTC’s Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310, as

   amended.

                                   JURISDICTION AND VENUE

          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337(a),

   and 1345, and 15 U.S.C. §§ 45(a), 53(b), 6102(c), and 6105(b).

          3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1)-(3), (c)(1)-(2), and

   (d), and 15 U.S.C. § 53(b).

                                             PLAINTIFF

          4.      The FTC is an independent agency of the United States Government created by

   statute. 15 U.S.C. §§ 41-58. The FTC enforces Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),

   which prohibits unfair or deceptive acts or practices in or affecting commerce. The FTC also

   enforces the Telemarketing Act, 15 U.S.C. §§ 6101-6108, as amended. Pursuant to the

   Telemarketing Act, the FTC promulgated and enforces the TSR, 16 C.F.R. Part 310, as amended,

   which prohibits deceptive and abusive telemarketing acts or practices.



                                                    2
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 3 of 30



          5.      The FTC is authorized to initiate federal district court proceedings, by its own

   attorneys, to enjoin violations of the FTC Act and the TSR, and to secure such equitable relief as

   may be appropriate in each case, including rescission or reformation of contracts, restitution, the

   refund of monies paid, and the disgorgement of ill-gotten monies. 15 U.S.C. §§ 53(b), 57b,

   6102(c), and 6105(b).

                                            DEFENDANTS

                                        Corporate Defendants

          6.      Simple Health Plans LLC is a Florida limited liability company with its principal

   place of business at 2 Oakwood Boulevard, Suite 100, Hollywood, Florida 33020. Simple

   Health Plans transacts or has transacted business in this district and throughout the United States.

   At all times material to this Complaint, acting alone or in concert with others, Simple Health

   Plans has advertised, marketed, distributed, or sold limited benefit plans and medical discount

   memberships to consumers throughout the United States.

          7.      Health Benefits One LLC, also doing business as Health Benefits Center, Simple

   Health, Simple Health Plans, Simple Insurance, Simple Insurance Plans, Simple Auto, Simple

   Home, Simple Home Plans, Simple Care, Simple Life, and National Dental Savings, is a Florida

   limited liability company with its principal place of business at 2 Oakwood Boulevard, Suite

   100, Hollywood, Florida 33020. Health Benefits One transacts or has transacted business in this

   district and throughout the United States. At all times material to this Complaint, acting alone or

   in concert with others, Health Benefits One has advertised, marketed, distributed, or sold limited

   benefit plans and medical discount memberships to consumers throughout the United States.

          8.      Health Center Management LLC is a Florida limited liability company with its

   principal place of business at 2 Oakwood Boulevard, Suite 100, Hollywood, Florida 33020.



                                                    3
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 4 of 30



   Health Center Management is a manager of Simple Health Plans LLC and Senior Benefits One

   LLC. Health Center Management transacts or has transacted business in this district and

   throughout the United States. At all times material to this Complaint, acting alone or in concert

   with others, Health Center Management has advertised, marketed, distributed, or sold limited

   benefit plans and medical discount memberships to consumers throughout the United States.

          9.      Innovative Customer Care LLC is a Florida limited liability company with its

   principal places of business at 3389 Sheridan Street #632, Hollywood, Florida 33021, and 2

   Oakwood Boulevard, Suite 100, Hollywood, Florida 33020. Innovative Customer Care transacts

   or has transacted business in this district and throughout the United States. At all times material

   to this Complaint, acting alone or in concert with others, Innovative Customer Care has

   advertised, marketed, distributed, or sold limited benefit plans and medical discount

   memberships to consumers throughout the United States.

          10.     Simple Insurance Leads LLC, also doing business as Health Insurance Services, is

   a Florida limited liability company with its principal place of business at 2 Oakwood Boulevard,

   Suite 100, Hollywood, Florida 33020. Simple Insurance Leads transacts or has transacted

   business in this district and throughout the United States. At all times material to this Complaint,

   acting alone or in concert with others, Simple Insurance Leads has advertised, marketed,

   distributed, or sold limited benefit plans and medical discount memberships to consumers

   throughout the United States.

          11.     Senior Benefits One LLC is a Florida limited liability company with its principal

   place of business at 2 Oakwood Boulevard, Suite 100, Hollywood, Florida 33020. Senior

   Benefits One transacts or has transacted business in this district and throughout the United

   States. At all times material to this Complaint, acting alone or in concert with others, Senior



                                                    4
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 5 of 30



   Benefits One has advertised, marketed, distributed, or sold limited benefit plans and medical

   discount memberships to consumers throughout the United States.

                                          Individual Defendants

           12.      Defendant Steven J. Dorfman is an owner, officer, member, or manager of Simple

   Health Plans LLC, Health Benefits One LLC, Health Center Management LLC, Innovative

   Customer Care LLC, Simple Insurance Leads LLC, and Senior Benefits One LLC. At all times

   material to this Complaint, acting alone or in concert with others, he has formulated, directed,

   controlled, had the authority to control, or participated in the acts and practices set forth in this

   Complaint. For example, Dorfman manages Defendants’ operations, serves as an officer for

   several of the corporate defendants, and is a signatory on corporate bank accounts, which he used

   to pay his personal expenses.

           13.      As the CEO and 99% owner of the Corporate Defendants, Dorfman hired and

   supervised the executives of his operation, including the Chief Marketing Officer, Chief

   Operations Officer, Vice-President of Sales, and Chief Compliance Officer. He met with these

   executives on a regular basis and received reports on lead generation campaigns and compliance

   failures. Dorfman was aware of at least hundreds of complaints from consumers, regulatory

   agencies, and plan administrators and associations. Dorfman himself trained Defendants’

   telemarketers; drafted and approved Defendants’ deceptive sales, verification, and customer

   service scripts; and reviewed and approved lead generation websites. At the time the original

   Complaint in this matter was filed, Dorfman resided in this district and, in connection with the

   matters alleged herein, transacts or has transacted business in this district and throughout the

   United States.




                                                      5
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 6 of 30



          14.     Defendant Candida L. Girouard is an officer or manager of Simple Health Plans

   LLC, Health Benefits One LLC, Health Center Management LLC, Innovative Customer Care

   LLC, Simple Insurance Leads LLC, and Senior Benefits One LLC. At all times material to this

   Complaint, acting alone or in concert with others, she has formulated, directed, controlled, had

   the authority to control, or participated in the acts and practices set forth in this Complaint. For

   example, Girouard has drafted and approved Defendants’ deceptive sales, verification, and

   customer service scripts; reviewed and approved lead generation websites; managed Defendants’

   customer service and compliance teams, including by reviewing recorded sales and customer

   service phone calls; negotiated and signed contracts and litigation settlement agreements; and

   responded to consumer complaints regarding misrepresentations lodged with the Better Business

   Bureau and government regulators.

          15.     As Defendants’ Chief Compliance Officer since 2012, Girouard was an “original

   founder” of Defendants’ operations and developed the customer service, licensing, and

   compliance departments “from the ground up.” Rather than ensure compliance with the law,

   Girouard actively concealed deceptive business practices from government regulators, including

   by lying under oath about the existence of recorded sales calls. Girouard resides in this district

   and, in connection with the matters alleged herein, transacts or has transacted business in this

   district and throughout the United States.

                                          Common Enterprise

          16.     Defendants Simple Health Plans LLC, Health Benefits One LLC, Health Center

   Management LLC, Innovative Customer Care LLC, Simple Insurance Leads LLC, and Senior

   Benefits One LLC, (collectively, “Corporate Defendants”) have operated as a common enterprise

   while engaging in the deceptive acts and practices and other violations of law alleged below.



                                                     6
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 7 of 30



   Corporate Defendants have conducted the business practices described below through

   interrelated companies, which have common ownership, officers, managers, business functions,

   and office locations, which have commingled assets, and which hold themselves out as Simple

   Health. Because these Corporate Defendants have operated as a common enterprise, each of

   them is jointly and severally liable for the acts and practices alleged below. Defendants Dorfman

   and Girouard have formulated, directed, controlled, had the authority to control, or participated

   in the acts and practices of the Corporate Defendants that constitute the common enterprise.

                                            COMMERCE

          17.     At all times material to this Complaint, Defendants have maintained a substantial

   course of trade in or affecting commerce, as “commerce” is defined in Section 4 of the FTC Act,

   15 U.S.C. § 44.

                             DEFENDANTS’ BUSINESS PRACTICES

                                               Overview

          18.     Since at least October 2013, online and primarily through millions of outbound

   interstate telephone calls, Defendants claim to offer consumers comprehensive health insurance

   or its equivalent. Defendants lead consumers to believe that they will receive a “PPO” health

   insurance policy that, for a nominal copay, will cover preexisting medical conditions,

   prescription drug medications, primary and specialty care treatment, inpatient and emergency

   hospital care, surgical procedures, and medical and laboratory testing.

          19.     The products sold by Defendants to consumers are not, in fact, comprehensive

   health insurance and do not provide consumers with the benefits promised by Defendants.

   Instead, Defendants typically enroll consumers in an assortment of different programs, including:




                                                    7
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 8 of 30



   (1) limited benefit plans, also known as limited benefit indemnity plans and hospital indemnity

   plans; and (2) medical discount and wellness program memberships.

          20.     Comprehensive health insurance plans generally involve an arrangement between

   an insurance company and a consumer in which the company agrees to pay a substantial portion

   of the healthcare expenses that the consumer might incur in exchange for consumers’ premium

   payments. This has the effect of transferring some of the policyholder’s risk to the insurance

   company.

          21.     A PPO plan, also known as a preferred provider organization plan, is a type of

   comprehensive health insurance consisting of medical doctors, hospitals, and other health care

   providers who have agreed with an insurer or a third-party administrator to provide health care at

   reduced rates to the insurer’s or the administrator’s clients.

          22.     Limited benefit plans, by contrast, provide non-comprehensive coverage capped

   at a specific amount for a specific service, treatment, condition, or disease. Limited benefit plans

   do not have the effect of transferring enrollees’ risk to a third party. Instead, Defendants incur

   no risk whatsoever when a customer enrolls in one of their limited benefit plans.

          23.     In the past three years alone, Defendants’ scheme has generated over $100 million

   in revenue. Unfortunately, Defendants’ scheme also has left tens of thousands of consumers who

   thought they had purchased comprehensive health insurance without such coverage. In addition

   to paying monthly “premiums” for Defendants’ limited benefit plans and medical discount

   memberships, many of these consumers have incurred substantial medical expenses under the

   mistaken belief that these expenses would be covered by the health insurance they thought they

   had obtained from Defendants.




                                                     8
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 9 of 30



                     Defendants Target Consumers In Need of Health Insurance

          24.      Defendants prey on consumers who are seeking comprehensive health insurance.

   These consumers typically either do not have health insurance or pay high premiums for their

   insurance because they have lost their jobs, are unemployed or self-employed, or have lost their

   group or individual health insurance.

          25.      In their advertising and promotional materials, including on their websites,

   Defendants falsely claim to offer a vast selection of comprehensive health care insurance policies

   from “the top carriers in every state.” On their primary consumer-facing website,

   www.simplehealthplans.com, Defendants falsely claim to have “assembled a diverse portfolio of

   superior health insurance products from leading health insurance carriers, each carefully selected

   based on its ability to provide exceptional value and coverage to our customers.”

          26.      Defendants also falsely hold themselves out as experts on, and providers of,

   government-sponsored health insurance policies, such as those offered pursuant to Medicare and

   the Patient Protection and Affordable Care Act (“ACA” or “Affordable Care Act”), 42 U.S.C. §

   18001 et seq.

          27.      Defendants tout their purported ACA expertise in their marketing materials and in

   statements promoting their business. On their main website, for example, Defendants falsely

   claim that their “one objective” is to “help consumers through the complexities of the Affordable

   Care Act.” In a newspaper interview, a company spokesperson stated that Defendants could

   provide better advice to consumers about health insurance options than an ACA-certified

   “navigator” because Defendants “have the freedom to help the consumer figure out what’s in

   their best interest.” An ACA navigator is an individual or organization trained to help consumers




                                                    9
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 10 of 30



   look for health coverage options available through the ACA. Navigators are required to be

   unbiased, and their services are free to consumers.

          28.     Defendants also use the ACA as an employee recruitment tool, promising that

   prospective employees “WILL HAVE MONEY THROWN AT YOU” during “open

   enrollment.” Beneath an image of a cigar-smoking individual tossing a wad of cash, one of

   Defendants’ job postings states: “If you are not making money hand over first [sic] this open

   enrollment you are not making the most of your time left on this earth. Well guess what… here

   is your golden opportunity to MAKE THAT MONEY!” See Image A below. Under the ACA,

   “open enrollment” is a window during which individuals or employees may add or drop their

   health insurance, or make changes to their coverage. This term has no applicability to the limited

   benefit plans and medical discount memberships sold by Defendants.




                                                   10
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 11 of 30




                                              Image A

          29.    In fact, Defendants are not experts on, and do not provide, government-sponsored,

   ACA-compliant health insurance policies.

          30.    In some of their advertising materials and campaigns, Defendants falsely claim to

   be affiliated with AARP and the Blue Cross Blue Shield Association. Defendants are not

   affiliated with AARP or the Blue Cross Blue Shield Association.




                                                 11
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 12 of 30



          31.     Defendants advertise their limited benefit plans and discount memberships

   primarily through a network of lead generation websites. Defendants own some of these sites

   themselves, and also pay lead generators for leads generated on third-party sites. Consumers

   typically find these websites by conducting internet searches for health insurance.

          32.     The third-party lead generation sites typically claim to provide information about

   obtaining comprehensive health insurance, including insurance available through the

   marketplaces established pursuant to the ACA. In many cases, the sites refer to the ACA and

   Medicare and use terms associated with the ACA, such as “Obamacare” and the “Obamacare

   Marketplace.” The sites also feature the branded logos of well-known insurance carriers, such as

   Blue Cross Blue Shield. See Images B and C below.




                                                   12
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 13 of 30




                              Image B (third-party site)
                               www.official-plans.com




                                          13
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 14 of 30




                                     Image C (third-party site)
                                     www.obamacare-plans.com

          33.     Many consumers who submit their names and telephone numbers to the third-

   party lead generation sites believe that they will receive information about comprehensive health

   insurance plans, including government-sponsored policies like those offered pursuant to the

   ACA. Defendants then purchase this consumer information from the operators of the third-party

   lead generation websites such as those described above in Paragraph 32.

          34.     Defendants also operate their own lead generation websites on which they

   promise to connect consumers with licensed insurance agents who purportedly will provide

   consumers with information about health insurance plans. For example, one of Defendants’ lead

   generation websites, www.trumpcarequotes.com, claims to offer “Health Insurance for Smart

   People” from “the Nation’s Leading Carriers” at “Low Affordable Premiums” with

   “Prescription Drug Coverage.” The site, which operated with Girouard’s and Dorfman’s

                                                  14
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 15 of 30



   approval, features the branded logos of several major health insurance carriers, including

   Anthem BlueCross. See Image D below.




                                      Image D (Defendants’ site)
                                      www.trumpcarequotes.com

          35.     Another one of Defendants’ lead generation websites warns that consumers who

   do not have health insurance will “[f]ace a substantial tax penalty.” This site claims that

                                                    15
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 16 of 30



   uninsured consumers “will pay an average Obamacare penalty of almost $1000,” cautions that

   this amount “is likely to increase in the coming year,” and advises consumers to “[a]void these

   penalties by getting insured today.” See Image E below.




                                    Image E (Defendants’ site)
                               www.healthinsurancedeadline2018.com

                                                  16
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 17 of 30



          36.     Under the ACA, individuals who can afford health insurance, but choose not to

   buy it, are required to pay a fee. Because Defendants’ limited benefit plans and discount

   memberships do not qualify as health insurance under the ACA, consumers who participate in

   Defendants’ plans will still be subject to this ACA fee.

          37.     Defendants also operate multiple lead generation websites on which they falsely

   claim to sell Medicare health insurance policies. These sites include www.simplemedicare.com,

   which promotes “Medicare Health Plans for Your Needs and Budget” and invites consumers to

   “Learn about Medicare and Choose a Plan with Confidence.” See Image F below. Defendants

   also operate www.usamedsupp.org, which features the AARP logo and encourages consumers to

   “Compare Medicare Quotes…in three simple steps.” See Image G below.




                                      Image F (Defendants’ site)
                                        www.simplecare.com

                                                   17
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 18 of 30




                                      Image G (Defendants’ site)
                                        www.usamedsupp.org

          38.     Some consumers learn about Defendants’ lead generation websites through email

   and text message solicitations containing links to these sites. Defendants pay third parties to

   disseminate these emails and text messages. One such message encourages consumers to “[t]ake

   advantage of open enrollment and find a carrier near you.” As noted above in Paragraph 28,

   “open enrollment” is a term associated with the ACA that does not apply to the type of products

   sold by Defendants.

                    Defendants Claim to Sell Comprehensive Health Insurance

          39.     Defendants engage in both outbound and inbound telemarketing with potential

   customers. Consumers who submit their contact information to one of Defendants’ lead


                                                   18
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 19 of 30



   generation websites subsequently receive a call from one of Defendants’ telemarketers.

   Consumers also may contact Defendants directly by calling one of the toll-free numbers

   displayed on Defendants’ lead generation websites. In both cases, consumers speak to one of

   Defendants’ telemarketers, who typically identify themselves as an insurance agent licensed in

   the consumer’s state. In some instances, consumers first speak to a pre-qualification

   representative, who gathers personal background information about the consumer before

   transferring the call to another telemarketer purportedly licensed to sell insurance. In many

   instances, these telemarketers are not, in fact, properly licensed insurance agents.

          40.     Defendants record sales and customer service calls with consumers, and they save

   these recordings. To mislead regulatory authorities, however, Defendants claim that such

   recordings either do not exist or are not maintained.

          41.     Defendant Dorfman personally trained Defendants’ telemarketers, telling them

   that “information is [their] enemy,” and that consumers are “mostly stupid” people who do not

   know “apples from oranges to pears” and need to be led around “the dog track or horse track”

   with “blinders.” In calls with consumers, Defendants’ telemarketers claim that for a one-time

   enrollment fee ranging from approximately $60 to $175 and a monthly payment ranging from

   approximately $40 to $500, Defendants can provide consumers with a “PPO” health insurance

   plan. Defendants claim that, like comprehensive health insurance, their plan will cover

   preexisting medical conditions, prescription medication, hospitalization, lab work and access to

   primary care physicians, specialists, and other healthcare providers for a nominal copayment.

          42.     In many instances, Defendants’ telemarketers have referred to the monthly

   payments consumers must make as “premiums” and have used other insurance terms of art in

   their sales pitches, such as “PPO,” “copay,” “deductible,” “coverage,” and “preexisting



                                                    19
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 20 of 30



   condition.” These terms have no relevance to the limited benefit plans and discount

   memberships sold by Defendants.

          43.     Defendants often tell consumers that the purported “PPO” health insurance plan is

   widely accepted by doctors in the consumers’ geographical areas or that it is accepted by

   virtually all, or the vast majority of, doctors in the country. However, when consumers look for

   a covered provider after purchasing what they believe to be a “PPO” health insurance plan, many

   discover that the limited benefit plan is not accepted by their providers or that the available

   discounts are negligible.

          44.     In some instances, Defendants’ telemarketers falsely claim that their “PPO”

   health insurance plan is a qualified health plan under the ACA. A “qualified health plan”

   provides essential health benefits, follows established limits on cost-sharing (like deductibles,

   copayments, and out-of-pocket maximum amounts), and meets other requirements under the

   ACA. All qualified health plans meet the ACA requirement for having health coverage, known

   as “minimum essential coverage.”

          45.     If consumers ask for written information about Defendants’ plan before buying it,

   telemarketers often refuse to provide it, stating that they either are not allowed to provide such

   information or are not capable of providing it.

          46.     Defendants often claim that their “PPO” health insurance plan is at least as good

   as comprehensive health insurance because it offers comparable coverage at a lower price, and

   without deductibles. Scripts drafted and approved by Dorfman describe consumers’ expected

   out-of-pocket expenses variously as “pennies on the dollar,” $25 for a $200 doctor visit, and

   $5,000 for a hospital bill. Dorfman himself acknowledged that the “PPO network repricing”

   promised in Defendants’ deceptive sales scripts is nothing more than “a big fancy term for



                                                     20
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 21 of 30



   discount.” Girouard also knew that “no one can confirm there even is” a discount on medical

   services with Defendants’ products.

          47.     Once consumers express interest in purchasing Defendants’ “PPO” health

   insurance plan — believing it to be, based on the telemarketers’ misrepresentations, actual

   comprehensive health insurance — Defendants’ telemarketers arrange for payment by asking for

   the consumers’ debit card or credit card information.

          48.     After taking consumers’ payment information, Defendants’ telemarketers transfer

   consumers to a different employee, who guides consumers through a “verification” process.

   Before transferring them, however, Defendants’ telemarketers often instruct consumers to

   disregard any statements in the post-sale “verification” process that indicate that consumers will

   not be receiving comprehensive health insurance that covers preexisting medical conditions.

          49.     During verification, consumers are asked to confirm a series of complex, lengthy

   statements that are either read by the verification employee or transmitted electronically by email

   or text message. Consumers are cautioned not to ask any questions during verification or they

   will be transferred back to the sales representative, where the entire sales process will start over

   again. Telemarketers frequently instruct consumers to disregard verification statements that are

   inconsistent with Defendants’ sales pitch. For these reasons, consumers often feel pressured to

   agree with all of the verification statements, even if they conflict with representations made by

   the sales representative or if the consumers do not understand or actually agree with the

   verification statements. Girouard drafted and approved deceptive “off-recording” verification

   rebuttal scripts that Defendants’ telemarketers used to quell consumers’ concerns about

   inconsistencies between Defendants’ initial sales pitch and the post-payment verification. The

   off-recording rebuttals often directly contradicted the on-recording rebuttals. Moreover,



                                                    21
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 22 of 30



   consumers who choose to receive the disclosures electronically must review and “e-sign” them

   on their devices prior to completing verification. On mobile devices, these disclosures are

   rendered in pages of small, barely legible text. See Image H below.




                                               Image H

          50.     Many of Defendants’ deceptive sales tactics are evident in recorded undercover

   transactions conducted by Plaintiff. In one such transaction, an FTC investigator stated clearly

   that he wanted to obtain major medical insurance, had no interest in purchasing a medical



                                                   22
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 23 of 30



   discount membership, and claimed to have three preexisting medical conditions, including

   diabetes. Defendants’ telemarketer informed the FTC’s investigator that he qualified for a

   “PPO” health insurance plan that provided coverage for preexisting medical conditions, had no

   “deductibles,” and included prescription drug coverage. Under this plan, according to the

   telemarketer, the investigator would pay no more than $25 to see his physicians and $4 to $12 to

   fill a prescription for a specific diabetes medication. As discussed below, the limited benefit

   plans actually sold by Defendants do not provide any of the promised benefits.

       Defendants Actually Sell Limited Benefit Plans and Medical Discount Memberships

          51.     As noted above, Defendants’ limited benefit plans and medical discount

   memberships are not, in fact, comprehensive health insurance and do not provide consumers

   with the benefits promised in Defendants’ sales pitch. For example, a typical limited benefit

   plan sold by Defendants to consumers pays only $50 toward physician visits – capped at three

   visits per calendar year – and a maximum of $100 per day for hospitalization. Moreover, despite

   assurances to the contrary made by Defendants’ telemarketers, these plans provide no coverage

   for preexisting medical conditions or prescription medications.

          52.     In addition, the medical discount and wellness memberships sold by Defendants

   at best merely provide consumers with access to various pre-negotiated discounts from third

   parties, only some of which relate to healthcare. In addition to prescription medications, for

   example, these discounts allegedly also apply to identity theft protection, cell phone service,

   flowers, vitamins, travel, car rental and purchase, diet and exercise programs, magazine

   subscriptions, pet insurance and medications, dining, and movie tickets. Other membership

   programs allegedly offer thousands of dollars’ worth of benefits consisting of access to “wellness

   specialists,” “life extension naturopaths,” and “comprehensive education lifestyle coaching.”



                                                    23
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 24 of 30



          53.     There is a vast difference between what Defendants promise consumers and what

   consumers actually get. For example, in the undercover transaction described in Paragraph 50

   above, Defendants sold the FTC investigator a limited benefit plan rather than the promised

   comprehensive health insurance. This plan would not have paid any of the costs associated with

   a routine office visit for the physicians identified by the investigator as his primary care doctors.

   It also would have required the investigator to pay $850-$900 to fill a prescription for a diabetes

   drug that the telemarketer claimed would cost $4 to $12.

         Tens of Thousands of Consumers Have Been Harmed by Defendants’ Practices

          54.     Many consumers purchase Defendants’ plans believing them to be comprehensive

   medical insurance. Consumers report that Defendants’ telemarketers specifically claim to offer

   “PPO” health insurance plans or qualified health plans under the ACA. Consumers rely on these

   representations in agreeing to purchase Defendants’ limited benefit plans and medical discount

   memberships.

          55.     Many consumers pay Defendants enrollment fees and substantial monthly

   payments for what they believe to be comprehensive health insurance. Consumers have reported

   paying $500 or more per month for Defendants’ plans, which do not provide the promised

   insurance.

          56.     Many consumers have been unable to use the limited benefit plans and discount

   memberships for healthcare services typically covered by health insurance. Consumers

   frequently do not realize they are uninsured until after incurring substantial medical expenses,

   often under the mistaken belief that these expenses will be covered by the insurance they thought

   they had purchased from Defendants. For example, one consumer received $61,000 in hospital




                                                     24
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 25 of 30



   bills, none of which were covered by the policy that Defendants sold to her, despite assurances to

   the contrary by Defendants’ telemarketer.

          57.     When consumers have contacted Defendants to complain, cancel their plans or

   memberships, and seek refunds, Defendants have routinely ignored their requests. Some

   consumers have received refunds only after directly requesting them from the third-party

   administrator of the plans and memberships or after seeking the assistance of the Better Business

   Bureau or law enforcement agencies. Many of the consumers have received only partial refunds.

          58.     From the inception of the Defendants’ business operations, Dorfman and

   Girouard received consumer complaints about Defendants’ deceptive business practices, which

   were forwarded by regulatory agencies, plan administrators and associations, and the Better

   Business Bureau. In response to consumer complaints to state regulatory agencies, under

   Girouard’s supervision and often over her signature, Defendants sent canned responses falsely

   denying that Defendants misrepresented the products sold to consumers. When Defendants’

   Better Business Bureau rating reflected consumers’ extreme dissatisfaction with Defendants,

   rather than correcting the deceptive practices, Defendants Girouard and Dorfman engaged in a

   scheme to create false positive reviews, with Dorfman going so far as to purchase 20 “burner

   phones” to use in the scheme.

                                   VIOLATIONS OF THE FTC ACT

          59.     Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), prohibits “unfair or deceptive acts

   or practices in or affecting commerce.”

          60.     Misrepresentations or deceptive omissions of material fact constitute deceptive

   acts or practices prohibited by Section 5(a) of the FTC Act.




                                                   25
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 26 of 30



                                              Count I
                           Misrepresentations in Violation of the FTC Act

          61.     In numerous instances, in connection with the advertising, marketing, promoting,

   offering for sale, or sale of limited benefit plans and medical discount memberships, Defendants

   represent, directly or indirectly, expressly or by implication, that:

                  a. Defendants’ limited benefit plans and medical discount memberships are

                      comprehensive health insurance, or the equivalent of such insurance;

                  b. Defendants’ limited benefit plans and medical discount memberships are

                      qualified health plans under the Affordable Care Act;

                  c. Defendants are experts on, or providers of, government-sponsored health

                      insurance policies, such as those offered pursuant to Medicare and the

                      Affordable Care Act; or

                  d. Defendants are affiliated with AARP or the Blue Cross Blue Shield

                      Association.

          62.     In truth and in fact:

                  a. Defendants’ limited benefit plans and medical discount memberships are not

                      comprehensive health insurance, or the equivalent of such insurance;

                  b. Defendants’ limited benefit plans and medical discount memberships are not

                      qualified health plans under the Affordable Care Act;

                  c. Defendants are not experts on, or providers of, government-sponsored health

                      insurance policies, including policies offered under Medicare or the

                      Affordable Care Act; or

                  d. Defendants are not affiliated with AARP or the Blue Cross Blue Shield

                      Association.


                                                     26
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 27 of 30



           63.     Therefore, Defendants’ representations, as set forth in Paragraph 61, above, are

   false and misleading and constitute deceptive acts or practices in violation of Section 5(a) of the

   FTC Act, 15 U.S.C. § 45(a).

                               THE TELEMARKETING SALES RULE

           64.     Congress directed the FTC to prescribe rules prohibiting abusive and deceptive

   telemarketing acts or practices pursuant to the Telemarketing Act, 15 U.S.C. §§ 6101-6108. The

   FTC adopted the original TSR in 1995, extensively amended it in 2003, and amended certain

   provisions thereafter. 16 C.F.R. Part 310.

           65.     Defendants are “seller[s]” or “telemarketer[s]” engaged in “telemarketing” as

   defined by the TSR, 16 C.F.R. § 310.2(dd), (ff), (gg). A “seller” means any person who, in

   connection with a telemarketing transaction, provides, offers to provide, or arranges for others to

   provide goods or services to a customer in exchange for consideration. 16 C.F.R. § 310.2(dd).

   A “telemarketer” means any person who, in connection with telemarketing, initiates or receives

   telephone calls to or from a customer or donor. 16 C.F.R. § 310.2(ff). “Telemarketing” means a

   plan, program, or campaign which is conducted to induce the purchase of goods or services or a

   charitable contribution, by use of one or more telephones and which involves more than one

   interstate telephone call. 16 C.F.R. § 310.2(gg).

           66.     The TSR prohibits sellers and telemarketers from misrepresenting, directly or by

   implication, in the sale of goods or services, any material aspect of the performance, efficacy,

   nature, or central characteristics of the goods or services that are the subject of a sales offer.

   16 C.F.R. § 310.3(a)(2)(iii). The TSR also prohibits sellers and telemarketers from

   misrepresenting, directly or by implication, a seller’s or telemarketer’s affiliation with, or

   endorsement or sponsorship by, any person or government entity. 16 C.F.R. § 310.3(a)(2)(vii).



                                                     27
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 28 of 30



   Likewise, the TSR prohibits sellers and telemarketers from making any false or misleading

   statements to induce a person to pay for goods or services. 16 C.F.R. § 310.3(a)(4).

           67.     Pursuant to Section 3(c) of the Telemarketing Act, 15 U.S.C. § 6102(c), and

   Section 18(d)(3) of the FTC Act, 15 U.S.C. § 57a(d)(3), a violation of the TSR constitutes an

   unfair or deceptive act or practice in or affecting commerce, in violation of Section 5(a) of the

   FTC Act, 15 U.S.C. § 45(a).

                                                Count II
                           Deceptive Telemarketing Calls in Violation of the TSR

           68.     In numerous instances, in connection with the advertising, telemarketing,

   promoting, offering for sale, or sale of limited benefit plans and medical discount memberships,

   Defendants misrepresent, directly or indirectly, expressly or by implication, that:

                   a. Defendants’ limited benefit plans and medical discount memberships are

                       comprehensive health insurance, or the equivalent of such insurance;

                   b. Defendants’ limited benefit plans and medical discount memberships are

                       qualified health plans under the Affordable Care Act;

                   c. Defendants are experts on, or providers of, government-sponsored health

                       insurance policies, such as those offered pursuant to Medicare and the

                       Affordable Care Act; or

                   d. Defendants are affiliated with AARP or the Blue Cross Blue Shield

                       Association.

           69.     The acts or practices of Defendants as described in Paragraph 68, above, are

   deceptive telemarketing acts or practices that violate the TSR, 16 C.F.R. §§ 310.3(a)(2)(iii),

   (a)(2)(vii) & (a)(4).




                                                    28
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 29 of 30



                                        CONSUMER INJURY

           70.     Consumers have suffered and will continue to suffer substantial injury as a result

   of Defendants’ violations of the FTC Act and the TSR. In addition, Defendants have been

   unjustly enriched as a result of their unlawful acts or practices. Absent injunctive relief by this

   Court, Defendants are likely to continue to injure consumers, reap unjust enrichment, and harm

   the public interest.

                          THIS COURT’S POWER TO GRANT RELIEF

           71.     Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), empowers this Court to grant

   injunctive and such other relief as the Court may deem appropriate to halt and redress violations

   of any provision of law enforced by the FTC. The Court, in the exercise of its equitable

   jurisdiction, may award ancillary relief, including rescission or reformation of contracts,

   restitution, the refund of monies paid, and the disgorgement of ill-gotten monies, to prevent and

   remedy any violation of any provision of law enforced by the FTC.

           72.     Section 19 of the FTC Act, 15 U.S.C. § 57b, and Section 6(b) of the

   Telemarketing Act, 15 U.S.C. § 6105(b), authorize this Court to grant such relief as the Court

   finds necessary to redress injury to consumers resulting from Defendants’ violations of the TSR,

   including the rescission or reformation of contracts, and the refund of money.

                                        PRAYER FOR RELIEF

           73.     Wherefore, Plaintiff, pursuant to Sections 13(b) and 19 of the FTC Act, 15 U.S.C.

   §§ 53(b) and 57b, Section 6(b) of the Telemarketing Act, 15 U.S.C. § 6105(b), and the Court’s

   own equitable powers, requests that the Court:

           A.      Award Plaintiff such preliminary injunctive and ancillary relief as may be

   necessary to avert the likelihood of consumer injury during the pendency of this action and to



                                                    29
Case 0:18-cv-62593-DPG Document 289 Entered on FLSD Docket 06/23/2020 Page 30 of 30



   preserve the possibility of effective final relief, including but not limited to, a temporary and

   preliminary injunction, asset freeze, appointment of a receiver, an evidence preservation order,

   and expedited discovery;

          B.      Enter a permanent injunction to prevent future violations of the FTC Act and the

   TSR;

          C.      Award such relief as the Court finds necessary to redress injury to consumers

   resulting from Defendants’ violations of the FTC Act and the TSR, including but not limited to,

   rescission or reformation of contracts, restitution, the refund of monies paid, and the

   disgorgement of ill-gotten monies; and

          D.      Award Plaintiff the costs of bringing this action, as well as such other and

   additional relief as the Court may determine to be just and proper.


   Dated: June 23, 2020.                  Respectfully submitted,

                                          ALDEN F. ABBOTT
                                          General Counsel

                                          _/s/Joannie Wei
                                          ELIZABETH C. SCOTT, Special Bar No. A5501502
                                          escott@ftc.gov; (312) 960-5609
                                          JOANNIE WEI, Special Bar No. A5502492
                                          jwei@ftc.gov; (312) 960-5607
                                          MATTHEW SCHILTZ, Special Bar No. A5502617
                                          mschiltz@ftc.gov; (312) 960-6511

                                          Federal Trade Commission
                                          230 S. Dearborn Street, Suite 3030
                                          Chicago, Illinois 60604
                                          Telephone: (312) 960-5634
                                          Facsimile: (312) 960-5600

                                          Attorneys for Plaintiff
                                          FEDERAL TRADE COMMISSION




                                                     30
